For the first time on application for rehearing, appellees suggest in brief the reformation should be confined to the mortgage, and should not embrace the foreclosure deed, — the effect of which would be to restore the equity of redemption.
We have examined the cited cases (Provost v. Rebman, 21 Iowa 419; McKissick v. Mill Owners' Mut. Fire Ins. Co., 50 Iowa 116; Carrigg v. Mechanics' Bank, 136 Iowa 261, 111 N.W. 329; Marks v. Taylor, 23 Utah 470, 65 P. 203; Fisher v. Villamil,62 Fla. 472, 56 So. 559, 39 L.R.A., N.S., 90, Ann.Cas.1913D, 1003; Blodgett v. Hobart, 18 Vt. 414; Alfalfa Lumber Co. v. Mudgett, Tex.Civ.App., 199 S.W. 337): the larger number of which deal with judicial foreclosure proceedings, such as considered by this Court in Stephenson v. Harris, 131 Ala. 470,31 So. 445, — the Florida court in the Fisher case, supra, quoting therefrom. See, also, 73 A.L.R. 629.
We have no such question here, and we think it clear enough that under our statute (section 6960, Code 1923) and our decisions (Goulding Fertilizer Co. v. Blanchard, 178 Ala. 298,59 So. 485; Greene v. Dickson, 119 Ala. 346, 24 So. 422, 72 Am.St.Rep. 920) the complainant is entitled, under the facts, to a decree of reformation both as to the mortgage and the foreclosure deed.
This conclusion is reached without a concession that the question may in this manner be first presented on this application. Of this we entertain some doubt, but need express no opinion thereon.
Application overruled.
ANDERSON, C. J., and BOULDIN and FOSTER, JJ., concur.